DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 23, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 1-70, 77-83, 87, and 88 are canceled.
	Claims 84-86 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2020.
Claim Rejections - 35 USC § 112
The rejection of claim 77 and 78 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 23, 2022 is withdrawn in view of the Amendment received on June 23, 2022.

Claim Rejections - 35 USC § 102
The rejection of claim 77 and 78 under 35 U.S.C. 102(a)(1) as being anticipated by Travers et al. (Nucleic Acids Research, 2010, vol. 38, no. 15, e159, pages 1-8), made in the Office Action mailed on February 23, 2022 is withdrawn in view of the Amendment received on June 23, 2022, canceling the rejected claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 71-74, 76, and 89-91 under 35 U.S.C. 102(a)(1) as being anticipated by Travers et al. (Nucleic Acids Research, 2010, vol. 38, no. 15, e159, pages 1-8), made in the Office Action mailed on February 23, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on June 23, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
Travers et al. teach the below composition (reproduced from Figure 1):

    PNG
    media_image1.png
    101
    547
    media_image1.png
    Greyscale
As seen, the composition can be divided into three arbitrary regions: 1) adapter region, said adapter region comprising a priming region; 2) runway region, wherein the runway region comprises a secondary structure with a hairpin and comprising DNA bases; and 3) an insert region.

    PNG
    media_image2.png
    211
    552
    media_image2.png
    Greyscale
Expounding, as shown below, the left-green loop structure is deemed an adapter, comprising a priming region (region where the orange line is shown), and the priming region comprises a complementary primer (orange line) annealed thereto; and a strand displacing polymerase bound to the template at the priming region to form a polymerase-template complex (see the gray structure which is a polymerase, also, “single-stranded region to which a sequencing primer can bind (orange) … a strand-displacing polymerase (gray) extends a primer from one of the hairpin loops”, Figure 1 description); wherein the insert region comprises a sequence of interest (see the top strand (yellow), wherein the runway region is between the priming region and the insert region (see the runway region (purple and right-side green loop regions) is located between the left-green adapter region comprising the primer/polymerase complex and the yellow insertion region, wherein the runway region comprises a secondary structure with a hairpin (see above) and wherein the runway region comprises DNA (“ability to read both strands on a single DNA molecule”, page 3, 2nd column, 1st paragraph).
	With regard to claims 72, 73, 74, and 91, Travers et al. explicitly teach that the insert region can be as short as 40 bp, and as large as 25,000 bp and disclose that they “see no evidence of an intrinsic limit in the size of template that can be created” (page 1, 2nd column, 2nd paragraph).  Given that the insert region is a double-stranded region, wherein the Office construes the bottom region (purple region, see above Figure) as part of the runway region, this bottom region would comprise equal length of the top (yellow) region which is construed as the insert region.  Therefore, a 25,000 bp insert would necessarily equate to its, or at least 12,500 bases runway region which would give at least 30 seconds of delay before the polymerase reaches the yellow, insert region.
	With regard to claim 76, the artisans employ molar excess of DNA templates to the amount of DNA polymerases employed (“DNA polymerases were incubated with 2-3 fold molar excess of primed DNA templates”, page 2, 2nd column, 2nd paragraph), which necessarily comprises a plurality of such template constructs which are identical in sequence, which then necessarily includes runway regions which are identical.
	With regard to claims 89 and 90, the region found between the runway and the portion of the insertion region can be deemed a barcode region for identifying purposes, as the selection region can be chosen for identification purposes
	Therefore, Travers et al. anticipate the invention as claimed.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that claim 71 has been amended to clarify that the nucleic acid sequencing template comprises an “adaptor comprising a priming region and a runway region, wherein the adaptor is connected a double-stranded insert region (page 5, Response), which is supported by Applicants’ figure 7.
	This argument has been considered but has not been found persuasive because the regions of the product can arbitrarily chosen so as to meet the limitations as shown below:

    PNG
    media_image3.png
    252
    701
    media_image3.png
    Greyscale
	For example, consider the same structure disclosed by Taverse et al. in Figure 1A, reproduced below.
Claim 71 requires that the adaptor comprises a priming region and a runway region but does not require that they are immediately adjacent to each other.  Therefore, as shown above, the structure comprises: a) an adaptor region comprising a priming region and a runway region, and the priming region is single stranded (part of the loop), or is a hairpin adaptor; wherein a primer is complementary thereto with a strand displacement polymerase thereon; b) double-stranded insertion comprises a sequence of interest, and wherein the runway region is located between the priming region and the insert region, wherein the insert region comprises a DNA.

    PNG
    media_image4.png
    390
    433
    media_image4.png
    Greyscale
	In addition, Applicants’ attention is directed to the structure produced from the continued polymerization of structure of Figure 1A, that is, Figure 1B, reproduced below:
Because the structure produced in Figure 1B contains the exact complementary sequences of the structure of Figure 1A, the resulting, displaced structures (see the top displaced strand will necessarily fold in to a structure which are linked to multiple structures resembling the below:

    PNG
    media_image5.png
    416
    621
    media_image5.png
    Greyscale
And as seen, the resulting structure will comprise additional structures which match: a) primer region; b) runway region comprising a hairpin; and c) a duplex insert region.
	Therefore, Applicants’ arguments are not deemed persuasive and the rejection is maintained.

The rejection of claims 71 and 75 under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (Genome Integrity, 2011, vol. 2, no. 10, pages 1-9) as evidenced by Travers et al. (Nucleic Acids Research, 2010, vol. 38, no. 15, e159, pages 1-8), made in the Office Action mailed on February 23, 2022 is maintained for the reasons of record.
The structure presented in the teachings of Clark et al. is identical to that which is discussed in the “Response to Arguments” section immediately above, where the structure disclosed by Clark et al. meets the requirements of instant claims for the same reasons.
Therefore, the rejection is maintained for the reasons of record.
The Rejection: 
Clark et al. reference performing a sequencing region utilizing an art-known SMRTbell sequencing construct (“we demonstrate that single-molecule, realtime (SMRT®) DNA sequencing can …”, Abstract), which meets the limitations imposed by instant claim 71, as evidenced by Travers et al. who provide structural details of a SMRTbell sequencing construct as already discussed above.
Clark et al., in addition explicitly teach that SMRT® sequencing construct comprises a modified base that is absent in the insert region (“SMRTbell templates were generated by ligating several oligonucleotides, one of which contained two instances of a chemical base modification (see Additional File 1, wherein the bases are modified with 8oxoG and 06mG as well as other types, one of which is reproduced below and aligned to match the orientation of Travers et al.:

    PNG
    media_image6.png
    170
    1097
    media_image6.png
    Greyscale

Note that in Clark et al., the adapter structure is located to the right-side instead of the left-side (of Travers).  However, following the polymerase direction, it can be seen that the right-loop region is the adapter comprising a primer binding region (black arrow is the primer), wherein the subsequent stop stand portion through the left-side, yellow loop region is the runway region, followed by the bottom strand which is the insert region.  And the runway region (i.e., the top strand) comprises the modified nucleotides which are not present at the insert region (i.e., the bottom strand).
Clark et al. anticipate the invention as claimed therefore.

Conclusion
	No claims are allowed. 
	In In re Mott, 190 U.S.P.Q. 536 (CCPA 1975), the court stated that, "[c]laims must be given broadest reasonable construction their language will permit in ex parte prosecution, and applicant who uses broad language runs the risk that others may be able to support the same claim with a different disclosure."  
	For the position taken by the Office, Lee et al. is provided for Applicants’ convenience which demonstrates the structure produced when the strand displacement amplification is propagated (see Figure 1, structure D).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 18, 2022
/YJK/